 
 

Case Toc OO2s7 RDM Doeument MAE Gt "9 a Ee sats oar FEE

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

UNITED STATES OF AMERICA,

Criminal Action No. 21-237-1 (RDM)
JONATHANPETER ALLEN KLEIN,
Defendant.

 

 

N

Under 28 U.S.C. § 1746, I, ‘eee state the following:
Marl

1. 1 am the third-party custodian for Mr. Jonathanpeter Allen Klein. By order of the Court,
Mr. Klein is confined to my home in Umatilla County, Oregon.

2. From the period ool , 2021 to Cf © , 2021, | attest that Jonathanpeter Allen
Klein has fully complied with each and every condition of his pre-trial release.

 

3. | attest that if 1 become aware or have reason to believe that Jonathanpeter Allen Klein
has violated or will violate any conditions of his release, I will immediately report this
information to the Pretrial Services Agency at (202) 442-1000.

I so declare, under penalty of perjury, that the foregoing is true and correct.

Executed on: Link ‘hs a , 2021
Ae lovegen

ee Flanagan = /
